Citation Nr: 1147201	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury, to include a torn medial meniscus and lateral meniscus, and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August to November 1998, and has unconfirmed active duty service from October 2003 to July 2004.  He has otherwise primarily served with the Army National Guard during this time.  

This matter is on appeal from an April 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The Veteran's left knee disability has been characterized by a limitation of flexion to 120 degrees and extension to 0 degrees; however, the competent and credible evidence fails to show extension limited to 10 degrees, flexion limited to 30 degrees, or ankylosis of the knee.  

2.  The Veteran's left knee disability has been characterized by tears to the medial meniscus and lateral meniscus, with symptoms of effusion and frequent locking; however, instability that was severe in nature has not been shown.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a left knee injury, to include a torn medial meniscus and lateral meniscus, and degenerative joint disease based on flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5256, 5260.

2.  The criteria for a separate 20 percent rating, but no more, for residuals of a left knee injury, to include a torn medial meniscus and lateral meniscus, and degenerative joint disease, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, DCs 5257, 5258, 5259.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by in the same August 2007 letter referenced above.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's VA outpatient treatment records.  Moreover, the Veteran submitted his own private treatment records.  

While the RO had previously acquired the Veteran's service treatment records from his first period of active duty service, it has not acquired any records associated with his second period of active duty from October 2003 to July 2004.  While this service is not confirmed by any supporting documentation, there is no reason to doubt that it is accurate and that additional service treatment records have been generated.  

However, in this case, the Board determines that this claim may be adjudicated without these records, because the claim on appeal was not submitted until June 2007 and almost two years after he left his second period of active duty.  When a veteran seeks an increased rating for a previously service-connected disability, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, these service treatment records would be too old to represent his current level of disability, given that he did not submit the current claim until two years after the fact.  Therefore, there is no prejudice to the Veteran by instead considering the claim based on the more recently acquired evidence.

Moreover, neither the Veteran nor his representative has asserted that these service treatment records would be relevant to the issue on appeal, nor have they identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a VA opinion with respect to the issue on appeal was obtained in August 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that this examination is adequate for adjudication purposes.  The examiner reviewed the Veteran's medical records and also elicited statements from the Veteran himself regarding his disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board recognizes that the Veteran's claims file was not reviewed as part of the examination.  Such is not necessarily fatal to determining the adequacy of the examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  Id. In this regard, the Board observes that the VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, performed the requisite testing, and provided the information necessary to evaluate his disability under the applicable rating criteria. 

Recognition is also given to the fact that the Veteran's last VA examination for his claimed disability are now over four years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since the VA examination in August 2007.  The Veteran does not contend otherwise.

Also, although the Veteran complained at his VA examination of experiencing flare-up pain, the Board concludes that the duration of his flare-up pain was too short in order to reasonably schedule him for a new examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Indeed, as will be discussed in greater detail below, the Veteran's complaints of pain and functional loss due to pain and pain on flare-up have been duly considered by the Board as well as the VA examiner.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board also notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Regarding knee claims, the VA General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  However, when a knee disorder was already rated under DC 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  See VAOPGCPREC 23- 97.  

Additionally, the General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis may also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Thus, where additional disability is shown, a veteran rated under DC 5257 can also be compensated under DC 5003 and vice versa.  Finally, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint. VAOPGCPREC 09-04.

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is service connected for residuals of a left knee injury, to include a meniscal tear and degenerative arthritis, with a 10 percent rating under 38 C.F.R. § 4.71a, DC 5260 (addressing limitation of flexion to 45 degrees).  In order to warrant an increased rating for his left knee based solely on limitation of motion, the evidence must show: 
* flexion limited to 30 degrees (20 percent under DC 5260);
* limitation of extension to 10 degrees (a separate 10 percent under DC 5261); or 
* favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a (2011).  

In this case, a rating in excess of 10 percent based on flexion or a separate rating based on limitation of extension is not warranted.  Specifically, at a June 2007 private evaluation, the Veteran exhibited a full range of motion in the left knee.  Moreover, at a VA outpatient evaluation in August 2007, he again exhibited a full range of motion.  In fact, he stated that he had experienced "significant improvement" in the knee since completing physical therapy.  

Additionally, the Veteran underwent a VA examination in August 2007.  At that time, he stated that his knee had become progressively worse since onset, and that he was unable to stand for more than 15-30 minutes and walk only 1 to 3 miles at a time.  Upon examination, he exhibited 120 degrees of active flexion and 0 degrees of extension.  

As noted above, the Board must consider the additional limitation of motion that is brought about by pain when considering the appropriate disability rating.  At his VA examination, when the ranges of motion in his knee were measured, the Veteran complained of pain at 90 degrees in both flexion and extension.  In other words, he complained of pain effectively throughout the entire range of motion.  

In cases where pain is present throughout the entire range of motion, such as it is here, the Court of Appeals for Veterans Claims has recently clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, the Court discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident, as it would lead to potentially "absurd results." Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  

In this case, the Board does not construe the Veteran's complaints of pain throughout his range of motion as the type which causes additional limitation of pain as was contemplated under 38 C.F.R. §§ 4.40 and 4.45.  Instead, the evidence indicates that his complaints of pain are better characterized as evident, but not additionally limiting.  Therefore, given his observed ranges of motion, a rating in excess of 10 percent for flexion or a separate rating based on limitation of extension is not warranted.  

In addition to the Veteran's complaints of pain with respect to limitation of motion, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected left knee disability is not warranted on the basis of functional loss due to pain or weakness, as the Veteran's symptoms are contemplated by the percent rating already assigned.

Specifically, at his August 2007 VA examination, the examiner observed additional limitation due to pain following repetitive use.  However, when quantifying the additional limitation, the examiner again merely noted the presence of pain throughout the entire range of motion.  As was discussed above, the Board does not construe mere pain throughout the entire range of motion to that which is limiting as contemplated by 38 C.F.R. §§ 4.40, 4.45 or DeLuca.

Moreover, while the examiner explicitly noted that the Veteran's ability to participate in sports was inhibited, his other daily activities such as chores, shopping, feeding, bathing, grooming and dressing were substantially not affected.  Put another way, the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.

Therefore, when quantifying the appropriate disability ratings based on range of motion, the Board concludes that a rating in excess of 10 percent based on limitation of flexion or a separate compensable rating based on limitation of extension is not warranted.  

The Board also concludes that an increased rating based on ankylosis is not warranted.  Specifically, throughout the course of the appeal, the Veteran has consistently exhibited a measureable, albeit limited, range of motion in the knee.  Therefore, a rating based on ankylosis is not for application.  

Next, the Board has considered whether the Veteran may be entitled to a separate rating based on symptoms resulting from his torn meniscus.  In order to warrant a separate rating for this type of disorder, the evidence must show:
* symptomatic removal of the semilunar cartilage (10 percent under DC 5259); 
* dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258);
* slight recurrent subluxation or lateral instability (10 percent under 5257).  
See 38 C.F.R. § 4.71a.  

The words "slight," "moderate" or "severe" are not defined in the rating schedule. Moreover, the use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2011).

Here, the Board concludes that a separate 20 percent rating is warranted based on dislocation of the semilunar cartilage.  Specifically, at his VA examination in August 2007, the Veteran stated that he uses a brace on a constant basis when walking, and complained of symptoms of joint deformity, instability, pain, stiffness and locking episodes on a daily basis.  He endorsed frequent swelling and redness.  He also stated that he experiences flare-ups that cause symptoms of swelling and tenderness in the joint, which sometimes forces him to use crutches to walk.  Physical examination observed locking and pain on motion but no effusion.  However, an outpatient evaluation in August 2007 also revealed mild swelling and effusion in the knee joint.  

Given the Veteran's symptoms of frequent locking and painful flare-ups in conjunction with his torn medial meniscus and torn lateral meniscus, the Board construes that frequent episodes of "locking," pain and effusion have been shown.  Therefore, a separate 20 percent rating is warranted under 38 C.F.R. § 4.71, DC 5258.  

Next, the Board considers whether a rating in excess of 20 percent is warranted based on instability of the left knee joint.  The Veteran's 20 percent rating is the highest rating allowable under DC 5258 or for any other diagnostic code addressing injuries to the semilunar cartilage.  Therefore, the only way a rating in excess of 20 percent based on instability may be warranted is if the evidence indicates recurrent subluxation or instability of the left knee to a degree that is "severe" in nature.  

However, in this case, instability that is "severe" in nature has not been shown.  Specifically, while the Veteran complained of symptoms such as locking and pain in the left knee joint at his VA examination in August 2007, no instability or dislocation was observed.  Moreover, while the Veteran stated that he used a knee brace, he denied episodes of dislocation or subluxation.  Additionally, the Veteran's private evaluation records from June 2007 indicate that he was able to stand on one leg with only some difficulty.  

Thus, given these observations, the Board determines that instability characterized by episodes of dislocation and subluxation that is "severe" in nature has not been shown.  Therefore, a rating in excess of 20 percent is not warranted.  

In considering this claim, the Board has also considered the Veteran's statements that his disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability to his left knee according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms associated with the Veteran's left knee disability were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's left knee disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that an increased rating is not warranted based on either limitation of flexion or extension.  However, a separate 20 percent rating, but no more, is warranted based dislocation of the semilunar cartilage is warranted, and the appeal is granted to this extent.  


ORDER

A rating in excess of 10 percent residuals of a left knee injury, to include a torn medial meniscus and lateral meniscus, and degenerative joint disease based on flexion is denied.

A separate compensable rating for residuals of a left knee injury, to include a torn medial meniscus and lateral meniscus, and degenerative joint disease based on extension is denied.

A separate 20 percent rating, but no more, for residuals of a left knee injury, to include a torn medial meniscus and lateral meniscus, and degenerative joint disease based on dislocation of the semilunar cartilage is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


